Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 17 August 2020.
The application has been amended as follows: 
Please cancel claim 11.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The terminal disclaimer filed 5 Feb 2021 has overcome the double patenting rejection.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 13-20 are allowed.  
Claims 1-10, 13-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  a voltage generator, configured to receive a first signal with a first slope, a second signal with a second slope, the input voltage and the output voltage, and is further configured to provide a first feedback signal in response to the output voltage, the output current and the first signal with the first slope, and configured to provide a second feedback signal in response to the output voltage, the output current and the second signal with the second slope; a compare circuit, configured to provide a first comparison signal by comparing the first feedback signal with a first reference signal, and configured to provide a second comparison signal by comparing the second feedback signal with a second reference 

Claim 10: a voltage generator, configured to provide a first feedback signal in response to the output voltage, the output current and a first signal with a first slope, and configured to provide a second feedback signal in response to the output voltage, the output current and a second signal with a second slope; a first comparator, configured to provide a first comparison signal by comparing the first feedback signal with a first reference voltage; a second comparator, configured to provide a second comparison signal by comparing the second feedback signal with a second reference voltage: and a switching control circuit, configured to provide a switching control signal to turn on the switching circuit based on the a set signal to adjust the output voltage, such that the output voltage decreases with the first slope as the output current increases when the output current is less than a predetermined current, and the output voltage decreases with the second slope as the output current increases when the output current is larger than the predetermined current; wherein the set signal is configured to be generated in response to the first comparison signal and the second comparison signal.

Claim 17: generating a first feedback signal in response to the output voltage, the output current and a first signal with a first slope, and generating a first comparison signal by comparing the first feedback signal with a first reference voltage; generating a second feedback signal in response to the output voltage, the output current and a second signal with a second slope, and generating a second comparison signal by comparing the second feedback signal with a second reference voltage; generating a set signal based on the first comparison signal and the second comparison signal; and adjusting the output voltage based on the set signal, such that the output voltage decreases with the first slope as the output current increases when the output current is less than a predetermined current, and the output voltage decreases with the second slope as the output current increases when the output current is larger than the predetermined current. 

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839